MEMORANDUM **
Joseph H.R. Gelissen appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1981 action alleging Seventh and Fourteenth Amendment violations arising from lawsuits brought against him in Washington state courts following a condominium association’s foreclosure on his boat slip. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Yakama Indian Nation v. Wash. Dep’t of Revenue, 176 F.3d 1241, 1245 (9th Cir. 1999), and we affirm.
The district court properly decided that it lacked subject matter jurisdiction because the Eleventh Amendment bars actions against a state or its agencies in federal court unless the state unequivocally consents to a waiver of its immunity. See id. at 1245 (9th Cir.1999).
Gelissen’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.